
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 859
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Payne submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing strong support for lasting
		  peace, democracy, and economic recovery in Somalia.
	
	
		Whereas following the collapse of central authority in
			 Mogadishu, the capital of Somalia, rival Somali groups have engaged in armed
			 struggle, committed serious atrocities against innocent civilians, and
			 obstructed the delivery of humanitarian assistance;
		Whereas more than 500,000 people died from violence,
			 starvation, disease, and many more have been displaced from their homes over
			 the past decade;
		Whereas in October 2002, the Inter-Governmental Authority
			 for Development (IGAD) launched a peace process designed to end factional
			 fighting in Somalia, led by the Government of Kenya and in September 2003, the
			 parties agreed on a Transitional National Charter (TNC);
		Whereas in June 2006, the forces of the Islamic Courts
			 Union (ICU) took control of Mogadishu;
		Whereas during the 6-month rule by the ICU, Mogadishu
			 became relatively peaceful, but efforts to bring peace did not lead to
			 sustained progress;
		Whereas on December 28, 2006, Ethiopian troops captured
			 Mogadishu with little resistance from the ICU;
		Whereas the Ethiopian intervention led to more chaos and
			 instability in Somalia;
		Whereas humanitarian, political, and security conditions
			 deteriorated across south-central Somalia;
		Whereas in the past 3 years, more than 22,000 civilians
			 have been killed, an estimated 1,100,000 people displaced, and 476,000 Somalis
			 have fled to neighboring countries;
		Whereas in November 2008, the Ethiopian Government
			 announced that its forces would pull out of Somalia by the end of 2008 and in
			 January 2009, Ethiopian forces completed their withdrawal from Somalia;
		Whereas in June 2008, the Transitional
			 Federal Government (TFG) and the Alliance for the Re-Liberation of Somalia
			 (ARS), a group dominated by members of the ICU, signed an agreement in Djibouti
			 mediated by United Nations Special Envoy Ahmedou Ould-Abdullah;
		Whereas the African Union Mission in Somalia (AMISOM),
			 made up of peacekeeping troops from Uganda and Burundi, has done and continues
			 to do remarkable work to secure a just peace in Somalia;
		Whereas, on September 17, 2009, the terrorist group
			 Al-Shabaab carried out a suicide attack against AMISOM forces in Mogadishu,
			 injuring and killing over 35 peacekeepers, including the Deputy Force Commander
			 of AMISOM;
		Whereas in September 2009, United States Armed Forces
			 killed Saleh Ali Saleh Nabhan, an al-Qaeda terrorist responsible for the
			 suicide bombing in Mombasa in 2002 and a suspect in the bombings of the United
			 States embassies in Kenya and Tanzania, and several other foreign terrorists in
			 Mogadishu;
		Whereas in January 2009, the Somali Parliament elected the
			 leader of the ARS, Sheikh Sharif Sheikh Ahmad as President;
		Whereas in February 2009, President Ahmad appointed Omar
			 Abdirashid Ali Sharmarke as Prime Minister;
		Whereas civilians, humanitarian workers, journalists, and
			 human rights advocates have been the primary targets of the insurgent
			 groups;
		Whereas a number of Somali journalists covering the crisis
			 in Somalia have been assassinated by insurgents, while dozens of humanitarian
			 and human rights advocates have been killed or injured;
		Whereas the terrorist group Al-Shabaab continues its
			 terror campaign, with the support of al-Qaeda and other foreign jihadists;
			 and
		Whereas the TFG continues to fight these terrorist and
			 extremist groups and is committed to establishing a terror-free and democratic
			 Somalia: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses strong support for the
			 Transitional Federal Government (TGF);
			(2)commends the
			 dedicated humanitarian and human rights workers and the sacrifices they
			 continue to make to help the people of Somalia;
			(3)recognizes the
			 valuable work and sacrifice of the African Union Peacekeeping Mission;
			(4)recognizes and
			 commends the mediation efforts of the Government of Djibouti and the United
			 Nations Special Envoy Ahmedou Ould-Abdullah;
			(5)calls on the Obama
			 Administration to provide assistance in education, health care, infrastructure,
			 and security sectors to Somalia;
			(6)strongly urges the
			 Obama Administration to support civil society, human rights groups, and the
			 independent media to lay the foundation for a democratic and peaceful
			 Somalia;
			(7)strongly
			 recommends that the Obama Administration appoint an ambassador and commence
			 work on opening up a United States Embassy, once security conditions improve;
			(8)urges the Obama
			 Administration to recognize the TFG and allow the opening of an official Somali
			 Embassy in Washington, DC;
			(9)calls on the
			 Government of Somaliland to respect the rule of law and hold free and fair
			 elections without further delay; and
			(10)recommends that
			 the governments of Puntland and Somaliland work together with the TFG to
			 contain the threats posed by terrorist and extremist groups and work toward a
			 mutually acceptable political arrangement.
			
